Appeal from D. C. Idaho. [Probable jurisdiction postponed, 455 U. S. 918];
C. A. 9th Cir. [Certiorari before judgment granted, 455 U. S. 918];
Appeal from D. C. Idaho. [Probable jurisdiction postponed, 455 U. S. 918]; and
C. A. 9th Cir. [Certiorari before judgment granted, 455 U. S. 918.] Upon consideration of the memorandum for the Administrator of General Services suggesting mootness, filed July 9, 1982, and the responses thereto, the judgment of the United States District Court for the District of Idaho is vacated and the cases are remanded to that court with instructions to dismiss the complaints as moot. United States v. Munsingwear, Inc., 340 U. S. 36 (1950).